Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 11-15 are drawn to a method and system for inferring embeddings of social media network users in the social media network; classifying propagation pathways over which the plurality of messages are transmitted through the social media network, classified in G06N3/08, G06F 16/355 and H04L51/12.	

II. Claims 6-10 and 16-20 are drawn to a  method and system  for receiving from a social media network information about a plurality of messages posted and forwarded in the social media network, including a source of the new message, a sequence in which the plurality of social media network users posted or forwarded the new message in the social media network and comparing the information about the new message with the information about the plurality of messages; and classifying the new message responsive to the comparison, classified in G06F 16/2365 and H04L 51/32.

3.	The inventions are independent or distinct, each from the other because of the following reasons:

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

5.	 During a telephone conversation with Gregory D. Caldwell on 03/2021 a provisional election was made without traverse to prosecute the invention of group I. Affirmation of this election must be made by applicant in replying to this Office action. .





















Detailed Action
6.	Claims 1-5 and 11-15 are pending.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	 Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman et al. (US 20140358930 A1) hereinafter referred as Lerman in view of Volkova (US 20180365562 A1) 

Regarding claims 1 and 11, Lerman discloses a method and system applied to a plurality of messages in a social media network, the method comprising: 
transmitting the plurality of messages in the social media network ([see paragraph 0037] a user posts or `tweets` a story, he exposes it to other Twitter users); 
classifying propagation pathways over which the plurality of messages are transmitted through the social media network ([see paragraph 0031] an information-theoretic approach to classification of user activity on Twitter is presented with a focus on tweets that contain embedded URLs.  [0033] five distinct categories of retweeting activity on Twitter have been identified: automatic/robotic activity, newsworthy information dissemination, advertising and promotion, campaigns, and parasitic 
taking an action on one or more of the plurality of messages that are transmitted through the social media network based on the classification of the propagation pathways over which the plurality of messages are transmitted through the social media network ([see paragraph 0068]  if the URL links to an advertisement or promotion, the retweeting activity was classified as such.  This includes instances where users post the same link repeatedly, leading to spam-like content generation, and the promotional activities of aspiring starlets. [0083 and 0087] Services like Tweet-u-later (http://www.tweet-u-later.com/) and Hootsuite can be used to schedule tweeting activities.  These websites can be used for spamming.  Registering a collection of profiles to these websites and scheduling the tweet posted repeatedly, enables spammers to post the same message multiple times [taking an action on one or more of the plurality of messages...i.e. classifying messages as spam]).
Lerman may not explicitly disclose inferring embeddings of social media network users in the social media network.  However, Volkova discloses inferring embeddings of social media network users in the social media network ([see paragraph  0053 and Figs. 3 and 4] a linguistically-infused neural network architecture can classify social media 
  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lerman and include media network users in the social media network using the teaching of Volkova.  The motivation for doing so would have been in order to determine that prediction of social media posts by social media users as being trusted news or as types of suspicious news can be achieved accurately and automatically using neural 

Regarding claims 3 and 13 Lerman in view of Volkova discloses claim 1 as recited above. Lerman may not explicitly disclose pathways of the plurality of messages comprises classifying the propagation pathways of the plurality of messages as recited in claim 1 above. Lerman may not explicitly disclose a Long Short-Term Memory Recurrent Neural Network (LSTM-RNN). However, Volkova discloses Long Short-Term Memory Recurrent Neural Network (LSTM-RNN) ([see paragraphs 0053, 0066 and 0081 and Figs. 4A and 4B] Long Short-Term Memory Recurrent Neural Network (LSTM-RNN)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lerman and include Long Short-Term Memory Recurrent Neural Network (LSTM-RNN) using the teaching of Volkova.  The motivation for doing so would have been in order to determine that prediction of social media posts by social media users as being trusted news or as types of suspicious news can be achieved accurately and automatically using neural network architectures to improve performance by increasing number of deeply disturbing incidents of fabrications and disinformation being proliferated through social media and serious consequences in the real world.

Regarding claims 4 and 14 Lerman in view of Volkova discloses claim 1 as recited above. Lerman further discloses wherein classifying propagation pathways of the plurality of messages comprises classifying the propagation pathways of the plurality of messages as one of: a pathway for spreading fake news or spam, and a pathway for spreading real news ([see paragraphs 0068, 0083 and 0087] spam).

Regarding claims 5 and 15, Lerman in view of Volkova discloses claim 1 as recited above. Lerman discloses wherein taking an action on one or more of the plurality of messages that are transmitted over a propagation pathway based on the classification of the propagation pathway comprises filtering out the one or more of the plurality of messages that are transmitted over a propagation pathway that is classified as a spam propagation pathway. Leman may not explicitly discloses a fake news propagation pathway.  However, Volkova discloses a fake news propagation pathway ([see paragraphs 0016-0017] postings are provided to the neural network fake news prediction. The predictions can include classifications of trusted news or types of suspicious news).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lerman and include a fake news propagation pathway using the teaching of Volkova.  The motivation for doing so would have been in order to determine that prediction of social media posts by social media users as being trusted news or as types of suspicious news can be achieved accurately and automatically using neural network architectures to improve performance by increasing number of deeply disturbing incidents of .

9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman et al. (US 20140358930 A1) hereinafter referred as Lerman in view of Volkova( US 20180365562 A1) and further in view of Guo et al. (US 20190258721 A1) hereinafter referred as Guo.

Regarding claims 2 and 12 Lerman in view of Volkova discloses claim 1 as recited above. Lerman in view of Volkova discloses inferring embeddings of social media network users in the social media network comprises inferring embeddings of social media network users as recited in claim 1 above.  Lerman in view of Volkova may not explicitly disclose Large-Scale Information Network Embedding (LINE) and incorporating community information. However, Guo discloses Large-Scale Information Network Embedding (LINE) and incorporating community information ([see paragraphs 0063 and 0069] Large-scale Information Network Embedding (LINE)... Social representations are latent features of the nodes that capture neighborhood similarity and community membership)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lerman in view of Volkova and include Large-Scale Information Network Embedding (LINE) and incorporating community information using the teaching of Guo.  The motivation for doing so would have been in order to allow some of the standardized entities to be 


Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/27/2021

/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                             
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457